DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", “able to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.


Drawings Objections 
           The drawings are objected to under 37 CFR 1.83(a).  the powered axle and the rotor shaft are considered new matter.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification objections
  The disclosure is objected to because of the following informalities:  Specification dated 10/07/2020 includes a new matter “A rotor axis 115 integrated with a powered axle 117 of the power source is also shown. ”
The above are only examples of such informalities.  The Applicant is required to review the Specification and correct all such informalities.
Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims 1       the term “the second rotor” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear whether the second rotor is the same " a second first rotor” recited in claim 1 or additional/different.

Re claims 1       the term “a powered axle” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear whether a powered axle is the same "a powered axle” recited in claim 1 or additional/different.

Re claim 1    the phrases "the same height”. There are insufficient antecedent basis for these limitation in the claim.

Re claim 6       the term “the rotor enclosure” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear which rotor enclosure of the first or second rotor enclosure is the rotor enclosure recited in claim 6.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Reference of Prior Art
Yoeli. (US 20110168834, DUCTED FAN VTOL VEHICLES).
Reiter. (US 20140008498, Tilt Wing Rotor VTOL).
Austen-Brown. (US 20030094537, Personal hoverplane with four tiltmotors).
Pak. (US 20060016930, Sky hopper).
Chiappetta. (US 5505407, Air-land vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 18   is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoeli in view of Reiter.

Re claim 1    Referring to the figures and the Detailed Description, Yoeli discloses:
A vertical take-off and landing (VTOL) aircraft (fig. 9, item 90), comprising a flight cabin having a central longitudinal axis extending from a flight cabin front end to a flight cabin rear end and containing a flight cockpit, flight instruments (¶ 0079 and fig. 1, item 90, please note, flight instruments are inherently in the flight cockpit);  
a power source mounted on the flight cabin (101a-101b as suggested in fig. 10 and ¶ 0102); 
a first rotor enclosure and a first rotor arranged in the first rotor enclosure (92a in fig. 10 and ¶ 0102), [[said]] wherein the first rotor and first rotor enclosure are concentrically mounted to a first rotor [[axis]] shaft integrated with a powered axle of the power source (92a, 105 and unnumbered rotor shaft in fig. 10 and  ¶ 0102, ducted fan is construed as the enclosure), the first rotor enclosure is fixedly disposed on the first rotor shaft (92a and unnumbered rotor shaft in fig. 10);
 However Yoeli fails to teach as disclosed by Reiter:   a first airfoil attached to the first rotor enclosure and extending outward to a right direction and to a left direction with respect to the flight cabin central longitudinal axis (items 101, 102).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to include the Reiter of a first airfoil attached to the first rotor enclosure and extending outward to a right direction and to a left direction with respect to the flight cabin central longitudinal axis into the Yoeli, teachings to include a pair of wings to generate more lift in at least the fixed-wing flight mode.
a second rotor enclosure and a second first rotor arranged in the second rotor enclosure (Yoeli 92b in fig. 10 and ¶ 0102), wherein the second rotor and second rotor enclosure are concentrically mounted to a second rotor shaft integrated with a powered axle of the power source (Yoeli 92b, 105 and unnumbered rotor shaft in fig. 10 and  ¶ 0102, ducted fan is construed as the enclosure, the second rotor enclosure is fixedly disposed on the second rotor shaft (Yoeli 92b and unnumbered rotor shaft in fig. 10), wherein the second rotor enclosure is at the same height as the first rotor enclosure relative to a center of the flight cabin (Yoeli fig’s 9a-9b depict the same height as the first rotor enclosure relative to a center of the flight cabin); 
 On the other hand Yoeli, as modified above,  discloses the claimed invention except for a second airfoil.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a pair of wings to generate more lift in at least the fixed-wing flight mode, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
attached to the second rotor enclosure and extending outward to the right direction and to the left direction with respect to the flight cabin central longitudinal axis a (similar to items 101, 102 of the first airfoil), wherein [[said]] the first and second airfoil [[is]] are each provided with an air- supply-duct connecting the respective first rotor enclosure and second rotor enclosure and an airfoil end having at least one outlet opening on [[the]] a side of an airfoil trailing edge on each of the respective first airfoil and second airfoil, and [[said]] wherein the first and the second airfoil [[is]] are configured to rotate with respect to an airfoil axis (Reiter ¶ 0084, and fig 4).  

Re claim 2 Referring to the figures and the Detailed Description, Yoeli, as modified above, discloses:  the airfoil rotates with respect to the airfoil axis by 90 degrees up and 90 degrees down (Reiter ¶ 0033). 

Re claim 3     Referring to the figures and the Detailed Description, Yoeli, as modified above, discloses:  the airfoil is provided with an airfoil end member coupled with the outlet opening (Reiter 402). 

Re claim 4     Referring to the figures and the Detailed Description, Yoeli, as modified above, discloses:   the rotor enclosure has a substantially cylindrical shape (Yoeli fig. 9b, duct of propellers 92a, 92b). 

Re claim 18     
(Claim 18 is similar in scope to Claim 1; therefore, Claim 18 is rejected under the same rationale as Claim 1)

Claim(s) 10-13, 16 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoeli in view of Reiter and further in view of Austen-Brown.
Re claim 10    Referring to the figures and the Detailed Description, Yoeli, as modified above,  discloses: A propulsion system for a vehicle vertical take-off and landing (VTOL), comprising: a flight cabin containing a flight cockpit, flight instruments;  at least one rotor enclosure and at least one rotor arranged in the rotor enclosure- [[,]] [[said]] the rotor and rotor enclosure are concentrically mounted to a rotor [[axis]] shaft integrated with a powered axle of the VTOL aircraft power source, the rotor enclosure is fixedly disposed on the rotor shaft; and at least one airfoil attached to [[said the rotor enclosure and extending outward in the opposite direction with respect to the rotor enclosure lateral sides, 3Appl. Serial No.: 16/033,239Docket No.: 2974-4 Reply to Final OA dated October 14, 2020 wherein [[said]] the airfoil is provided with an air-supply-duct connecting the rotor enclosure and an airfoil end having at least one outlet opening on the side of an airfoil trailing edge, [[said]] wherein the airfoil is configured to rotate with respect to an airfoil axis.  
 (Claim 10 above is similar in scope to Claim 1; therefore, Claim 10 above is rejected under the same rationale as Claim 1).
However Yoeli, as modified above,  fails to teach as disclosed by Austen-Brown: a tricycle landing gear disposed under the flight cabin (fig. 2, items 10-12);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to include the Austen-Brown of a tricycle landing gear disposed under the flight cabin into the Yoeli, as modified above, teachings to the aircraft weight.


(Claims 11-13 are similar in scope to Claims 2-4; therefore, Claims 11-13  are rejected under the same rationale as Claims 2-4).

Re claim 16    Referring to the figures and the Detailed Description, Yoeli, as modified above,  discloses: the propulsion system comprises a central rotor and a tail rotor, each of the central rotor and the tail rotor is arranged in the individual rotor enclosure (Yoeli fig’s. 1, 9b, depict the limitation). 

Re claim 17    Referring to the figures and the Detailed Description, Yoeli, as modified above,  discloses: the propulsion system comprises two airfoils, a first one is attached to the central rotor enclosure and a second one is attached to the tail rotor enclosure. (Reiter items 100 attached to the central and tail rotor enclosures). 

Claim(s) 6 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoeli in view of Reiter and further in view of Chiappetta.

Re claim 6 and 19   Referring to the figures and the Detailed Description, Yoeli, as modified above,  fails to teach as disclosed by Chiappetta:   The VTOL aircraft, wherein the flight cabin is positioned below the rotor enclosure (Chiappetta fig. 2b depicts the flight cabin is positioned below the rotor enclosure). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to include the Reiter of the flight cabin is positioned below the rotor enclosure into the Yoeli, as modified above, teachings to reduce the length of the VTOL aircraft for better performance.

Claim(s) 7  and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoeli in view of Reiter and further in view of Austen-Brown and further in view of Pak.

Re claims 7, 15 and 20    Referring to the figures and the Detailed Description, Yoeli, as modified above, fails to teach as disclosed by Pak: at least two counterrotating rotors arranged in the rotor enclosure (¶ 0044). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to include the Pak of said aircraft comprises at least two counterrotating rotors arranged in the rotor enclosure into the Yoeli, as modified above, teachings to increase thrust and eliminate torque of the rotors.

Claim(s) 7  and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoeli in view of Reiter and further in view of Pak.

Re claims 7 and 20    Referring to the figures and the Detailed Description, Yoeli, as modified above, fails to teach as disclosed by Pak: at least two counterrotating rotors arranged in the rotor enclosure (¶ 0044). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to include the Pak of said aircraft comprises at least two counterrotating rotors arranged in the rotor enclosure into the Yoeli, as modified above, teachings to increase thrust and eliminate torque of the rotors.

Response to Arguments
        Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
                                    
                                                                   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642